PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/718,477
Filing Date: 18 Dec 2019
Appellant(s): Deiss, Martin



__________________
Julie F. Kirby
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/2.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
 Claims 1, 2, 8, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Deiss (U.S. 2015/0211285 hereinafter referred to as "Deiss"), in view of Langille (U.S. 2011/0314755 hereinafter referred to as "Langille").

(2) Response to Argument
1. Page 7, paragraph 3 and page 9, paragraph 2 of the Appeal brief, Appellant argues Deiss is not properly combinable with Langille because both references disclose resulting products which are substantially different from Appellant’s claimed strip-shaped support element for supporting a window frame. Appellant also argues the combination teaches away from Appellant’s claimed invention and purpose. 
In response to Appellant argument, it has been held that if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. In the instance case, Desis discloses a rigid foam material, such as a foam based on polyurethane or polystyrene, for example (P.0025:16-18) for supporting and insulating any suitable thermoplastic used in combination with the intumescent particles preferably expandable graphite for inhibiting the flow of combustion gases around the edges of a door which can inhibit the spread of fire past the fire door. Hence it would have been obvious to one of ordinary skill in the art to modify the load-bearing support element of Desis with the teaching of Langille to inhibit the flow of combustion gases around the edges of the window which can inhibit the spread of fire past the window.

2. Pages 8 through 9 of the Appeal brief, Appellant discusses the support and insulating element of Deiss and argues that even though Deiss’s load-bearing support element is similar to the claimed load-bearing support element, it fails to disclose it being a substantially homogenous material with expandable graphite in an amount of 5-20% continuously throughout (Pg.9, paragraph 2-3). 
In response to Appellant argument regarding the amount of an expandable graphite in an amount of 5-20% within the load-bearing support element, Appellant has failed to argue/state why such an indeterminate range, 5-20% of graphite, is special or critical to the invention and why a range lower or higher would render the invention inoperable. Since Appellant has failed to state/argue the critically of said range, it leaves one of ordinary skill in the art room to provide a minimal yet effective amount of graphite within the mixture.

3. Page 11, paragraph 4 of the Appeal brief, Appellant argued the prior art combination of Deiss in view of Langille does not render the claimed inventions obvious because the intumescent material of Langille cannot be used as a load-bearing material without a complete loss in function. Examiner disagrees with Appellant’s conclusion as Langille specifically disclosed in P.0017 that the intumescent strip can be load-bearing (extracted below for Appellant’s convenience). 

    PNG
    media_image2.png
    108
    479
    media_image2.png
    Greyscale

Also, in response to the Appellant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981). In this case, Deiss load-bearing support element discloses all the features of the load bearing properties to support the weight of a window frame while Langille was relied on for the intumescent properties for inhibiting the flow of combustion gases around the edges of a door which can inhibit the spread of fire past the door as such it would have been obvious to one of ordinary skill in the art to modify the thermoplastic load-bearing support element of Deiss with the expandable graphite of Langille to inhibit the flow of combustion gases around the edges of the window which can inhibit the spread of fire past the window as taught by Langille without the loss of its load-bearing property.


4. Page 12, paragraph 2 of the Appeal brief, Appellant argues the combination of Deiss and Langille does not disclose a homogenous distribution of the intumescent material (expandable graphite) within the rigid foam to provide a load bearing material. Again, Examiner disagrees with Appellant’s conclusion as Langille specifically disclosed in P.0077:7-9 that the mixture can be mixed so that the intumescent particles (graphite P.0015:3-6) are homogeneously distributed throughout the thermoplastic material. (extracted below for Appellant’s convenience).

    PNG
    media_image3.png
    292
    598
    media_image3.png
    Greyscale

5. Page 13, paragraph 2-5 of the Appeal brief, Appellant further argues the combination of Deiss and Langille “teaches away” from the invention as both Deiss and Langille taken in totality, result in products dramatically different from the product resulting from Appellant’s claimed element. 
It has been held that “A reference may be said to teach away when a person of ordinary skill, upon [examining] the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.” However, in this case, Langille discloses a load-bearing (P.0017) thermoplastic element which is a substantially homogenous material (P.0077) comprising a mixture of intumescent material in the form of expandable graphite for inhibiting the flow of combustion gases around the edges of a door which can inhibit the spread of fire past the door. Since both Deiss and Langille base materials are load-bearing thermoplastic, one of ordinary skill in the art would be encouraged to modify the thermoplastic/rigid load-bearing support element of Deiss with the mixture of expandable graphite while still maintaining the load bearing properties (as confirmed by Langille) to inhibit the flow of combustion gases around the edges of the window which 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633                                                                                                                                                                                                                                                                                                                                                                                                                

Conferees:
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633